DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 1, 5, 6, 21-23 are allowable. Claims 7-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions; Group I; Claims 1-6, drawn to an electronic device, comprising: an antenna; a low-power wide-area network (LPWAN) wireless-communication module, coupled with the antenna; and an application processor, coupled with the LPWAN wireless-communication module, the LPWAN wireless-communication module being operable in an operation mode; and the electronic device being configured to implement an enhanced signal transmission-reception function in a LPWAN and a signal transmitted by the electronic device having an effective transmission distance longer than a preset distance, when the LPWAN wireless-communication module operates in the operation mode, classified in (H04W52/283, H04W4/80, H04W4/12) and Group II; Claims 7-20, drawn to a method/an electronic device for transmitting a message, applicable to an electronic device, the method comprising: obtaining predetermined information, the predetermined information comprising system time, flow of people in a predetermined area, and location information of the predetermined area; adjusting a transmission power of a low-power wide-area network (LPWAN) wireless-communication module of the electronic device according to the predetermined information; determining a message to be transmitted; and transmitting, by the LPWAN wireless-communication module, the determined message according to the adjusted transmission power, classified in (H04W52/24, H04W52/50, H04W52/367) as set forth in the Office action mailed on 04/07/2020, is hereby withdrawn and claims 1, 5, 6, 21-23 and 7-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
2.           Claims 1, 5-23 are allowed as applicant’s remarks on pages 13-14, filed 02/09/2021.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649